Actions for damages against directors and officers of a corporation for inducing their corporation intentionally *724to breach its covenants of quiet enjoyment by seeking an adjudication of bankruptcy, which resulted in the eviction of the plaintiffs and the termination of their leases in accordance with options accorded the respective owners in superior leases by them to the corporation. Orders granting motions of the several respondents to dismiss the complaint of plaintiff Cloudy Realty Corporation, pursuant to section 476 of the Civil Practice Act and rule 113 of the Rules of Civil Practice, and to dismiss the complaints of plaintiffs, pursuant to section 476 of the Civil Practice Act and rule 112 of the Rules of Civil Practice, and judgment entered in accordance therewith, unanimously affirmed, with ten dollars costs and disbursements to respondents filing separate briefs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.